Case: 13-11250    Date Filed: 04/23/2014   Page: 1 of 36


                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-11250
                          ________________________

                      D.C. Docket No. 1:10-cv-02590-SCJ

NADINE KEITH,
as Administrator for the Estate of Godfrey Cook,
GARY MADDOX,
WILLETTA GRAY,

                                                             Plaintiffs -Appellees,

                                     versus

DEKALB COUNTY, GEORGIA,
et al.,

                                                                        Defendants,

THOMAS BROWN,
individually as DeKalb County Sheriff,

                                                            Defendant -Appellant.
                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________
                               (April 23, 2014)
                Case: 13-11250       Date Filed: 04/23/2014        Page: 2 of 36


Before TJOFLAT, WILSON, and RIPPLE, ∗ Circuit Judges.

TJOFLAT, Circuit Judge:

       On January 7, 2009, Godfrey Cook, a pretrial detainee, was murdered in the

DeKalb County Jail, in Decatur, Georgia, by another pretrial detainee, Saleevan

Adan. Eighteen months later, Nadine Keith, the administrator of Cook’s estate,

and Cook’s two adult children brought this action for money damages under both

federal and state statutory law against DeKalb County, the DeKalb County District

Attorney’s office, the former District Attorney and two of her employees, the

DeKalb County Sheriff, and several correctional officers at the Jail.1 Keith sought

relief against the Sheriff, the former District Attorney and her employees, and the

correctional officers under a federal Civil Rights Act, 42 U.S.C. § 1983,2 on the



       ∗
          Honorable Kenneth F. Ripple, United States Circuit Judge for the Seventh Circuit,
sitting by designation.
       1
          Keith’s complaint invoked the District Court’s subject matter jurisdiction under 28
U.S.C. §§ 1331, 1343, and 1367. The Sheriff and the correctional officers were sued in both
their official and individual capacities.
       2
         Section 1983 was enacted on April 20, 1871, as part of the Civil Rights Act of 1871.
The section provides, in relevant part:
       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress . . . .
42 U.S.C. § 1983.


                                                2
                  Case: 13-11250        Date Filed: 04/23/2014        Page: 3 of 36


theory that Cook’s death resulted from the defendants’ maintenance of the Jail and

his safety in derogation of his Fourteenth Amendment rights, and under the

Georgia Wrongful Death Act, O.C.G.A. § 51-4-5, based on the defendants’

negligence in failing to protect Cook from inmate violence.

       The federal claims against all of the defendants except the Sheriff have been

dismissed. 3 This appeal is from the District Court’s denial of the Sheriff’s motion

for summary judgment on Keith’s § 1983 claim based on the doctrine of qualified

immunity. 4 We reverse.

                                                   I.

       The DeKalb County Jail houses over 3,000 inmates. The overwhelming

majority are pretrial detainees; the rest are convicted defendants serving a short

sentence or awaiting transfer to a state penitentiary. 5 The Jail is divided into



       3
          The District Court dismissed the federal claims against the defendants in their official
capacities based on Eleventh Amendment immunity. Keith stipulated to DeKalb County being
dismissed, and the District Court accepted the stipulation and dismissed the County. The District
Court dismissed the all of the claims against the former District Attorney and her employees in
their individual capacity under Fed. R. Civ. P. 12(b)(6), for failure to state a basis for relief, and
the federal claims against the correctional officers in their individual capacities based on the
defense of qualified immunity. All that remains in this case are the claims against the Sheriff in
his individual capacity, and the state-law claims against the Sheriff and the four correctional
officers.
       4
         This is an interlocutory appeal. We have jurisdiction under 28 U.S.C. § 1291 (2012).
See Mitchell v. Forsyth, 472 U.S. 511, 529–30, 105 S. Ct. 2806, 2817, 86 L. Ed. 2d 411 (1985)
(providing that under the collateral order doctrine, the courts of appeals have jurisdiction under
28 U.S.C. § 1291 to review the denial of qualified immunity).
       5
           For ease of discussion, we refer to the Jail’s inmates as inmates or pretrial detainees.

                                                   3
                  Case: 13-11250        Date Filed: 04/23/2014       Page: 4 of 36


quadrants: Southeast (“SE”), Southwest (“SW”), Northeast (“NE”), and Northwest

(“NW”). Each quadrant is divided into eight floors, 6 and each floor is divided into

six pods designated 100, 200, 300, 400, 500, and 600. A pod contains two levels

of eight cells, for a total of sixteen cells. A floor, then, contains ninety-six cells.

Depending on the pod, a cell has either one or two beds; so a pod houses

somewhere between sixteen and thirty-two inmates.

       The DeKalb County Jail is an indirect-observation jail, which means that the

detention officers7 observe the inmates from a central tower, rather than from

inside each housing area. A detention officer is on duty in the central tower at all

times to open the doors to a pod and to allow officers and staff to enter pods for

walk-throughs and inspections. Every cell is equipped with a call button, which an

inmate can activate to alert the officer in the central tower of any concern.

       When an individual is taken to the Jail for confinement, the individual is

placed in a holding cell pending classification. Classification is a two-step




       6
          None of the parties presented the District Court with a layout of the Jail. The
configuration we describe in the text is a compilation of bits of testimony given by Jail personnel
on deposition or via affidavit. We base our statement that each of the quadrants contains eight
floors from testimony indicating that the quadrants contain “at least” eight floors.
       7
           The parties sometimes refer to the detention officers as correctional officers.

                                                   4
                Case: 13-11250       Date Filed: 04/23/2014       Page: 5 of 36


process.8 First, a classification officer feeds the individual’s criminal history into a

computer, and the computer generates a score indicating the level of security—i.e.,

maximum, medium, or minimum—needed to house the person. Next, an intake

nurse assesses the individual’s medical and mental health risk; the classification

officer takes that assessment into account in determining where the individual will

be housed. Once classified, the individual is given an armband bearing his or her

name, sex, assigned quadrant, and the numbers of the floor, pod, and cell where he

or she is housed. If it becomes necessary to reclassify the individual, another

armband is issued.

       The DeKalb County Sheriff’s Office contracts out the provision of medical

and mental health services at the Jail. In 2008, Correct Health had the contract for

both services, although by subcontract it arranged for MHM Correctional Services

Incorporated (“MHM”) to provide the mental health services.9 MHM provided

those services through a staff of approximately thirty people, consisting of licensed

practical nurses, registered nurses, mental health clinicians, and several




       8
        We describe the classification process the witnesses described, in the present tense, and
assume that they described the classification process in place prior to Cook’s death on January 7,
2009.
       9
      From August 2006 until December 2010, Correct Health provided the medical services,
and MHM provided the mental health services.

                                                5
                  Case: 13-11250       Date Filed: 04/23/2014        Page: 6 of 36


psychiatrists. 10 Dr. William Brickhouse, who had a Ph.D in clinical psychology,

headed the staff as the director of mental health.

       Inmates with mental health problems were housed in three locations at the

Jail, 3SW, 7NE, and 3A. 11 3SW is the third floor of the Southwest quadrant.

Mental health inmates were housed there in pods 100, 200, 400, and 600.12 The

cells in pods 100 and 200 were single-bed cells; the cells in pods 400 and 600 were

two-bed cells. MHM staff treated pods 100, 400, and 600 as “synonymous,” 13 in

that the inmates housed in those pods did not present a risk of harm to themselves

or other inmates. Inmates in pod 100 were let out of their cells one at a time—for

exercise and other needs—and were kept isolated. Those in pods 400 and 600

were let out in groups and were permitted to interact. According to Dr.

Brickhouse, inmates were assigned to pod 200 if they refused to take their

medication or were placed on a precautionary suicide watch.14



       10
          The time these psychiatrists spent at the Jail added up to the time 2.15 full-time
psychiatrists would provide.
       11
          The record does not indicate whether 3A was located in one of the quadrants. Dr.
Brickhouse characterized it as “an infirmary/stabilization unit,” implying that 3A was not located
in one of the cell blocks, i.e., one of the quadrants.
       12
           Pods 300 and 500 were for inmates who required medical (as opposed to mental
health) attention.
       13
            Record, no.107, at 119 (deposition of Dr. Brickhouse).
       14
          Precautionary suicide watch means that the inmate has threatened to commit suicide
but has not taken active steps to complete the act.

                                                 6
                  Case: 13-11250       Date Filed: 04/23/2014         Page: 7 of 36


       7NE is the seventh floor of the Northeast quadrant. It was used to

“lockdown” inmates with a variety of behavioral problems. 15 Inmates who had

taken overt steps to commit suicide were assigned to 3A and placed under acute

suicide watch. 16 Also assigned to 3A were inmates who presented an acute

psychiatric disorder and required special custody. MHM staffed 3A round the

clock with mental health nurses, and a psychiatrist was either on-site or on-call all

hours of the day.

       MHM alone decided whether an inmate should be housed in 3SW, 7NE, or

3A. If MHM decided that the inmate should be housed in 3SW or 7NE, it

informed classification of the appropriate pod in which to house the inmate, and a

classification officer designated the cell in which the inmate would be placed.

Detention officers had the authority to move the inmate from the designated cell to

another cell in the same pod. Classification would be promptly notified if an

inmate were moved. 17




       15
          Information that an inmate had been assigned to a cell in 7NE did not necessarily lead
to an entry in the inmate database that the inmate was a behavioral problem.
       16
            3A had 27 cells, 18 for male inmates and 9 for females.
       17
          According to Dr. Brickhouse, from a mental health perspective, moving an inmate to
another cell within the same pod was not a cause for concern. Detention officers could not move
an inmate to another pod (within 3SW or 7NE), however, without MHM’s permission.

                                                 7
                 Case: 13-11250       Date Filed: 04/23/2014      Page: 8 of 36


                                                II.

      The District Court record provides only a partial picture of Saleevan Adan’s

criminal history and interactions with the DeKalb County judicial system prior to

the day he killed Godfrey Cook. However, from the DeKalb County Superior

Court Online Judicial System, 18 which contains a recording of the Docket Sheet for

the case the State brought against Adan for murder in January 2001, and Adan’s

Inmate Record and the Jail’s Incident Reports, which were before the District

Court when it ruled on the Sheriff’s motion for summary judgment, a more-

complete picture appears with respect to Adan’s incarceration at the Jail—

intermittently from January 31, 2001, to February 29, 2008, and continuously from

February 29, 2008, to January 7, 2009, when Cook’s murder occurred.

                                                A.

      On January 31, 2001, Adan was arrested for murder, and the DeKalb County

Superior Court ordered that he be detained in the DeKalb County Jail. Adan was

subsequently indicted, and at his arraignment on January 31, 2002, the Superior

Court ordered that he be psychologically evaluated. On April 2, 2002, the court

found Adan incompetent to stand trial, and turned him over to the Georgia




      18
           We take judicial notice of the Online Judicial System. See Fed. R. Evid. 201.

                                                8
               Case: 13-11250       Date Filed: 04/23/2014       Page: 9 of 36


Department of Human Resources, which sent him to Georgia Regional Hospital in

Augusta for treatment and observation.

       The Superior Court held competency hearings in Adan’s case in October

2003 and in June 2004. 19 Prior to each hearing, Adan was brought to the DeKalb

County Jail, to be held there pending the court’s decision. The court found him not

competent on both occasions, 20 and, at the Department’s direction, he was taken to

Central State Hospital in Milledgeville. 21 Adan’s mental health did not improve,

so, on November 1, 2006, the Superior Court entered an order administratively

closing the case.22 We infer—because the parties do not tell us, and the public

records are silent on this point—that Adan remained at Central State Hospital for

all of 2007 and the first two months of 2008.



       19
          The parties did not present evidence on this point, but an entry on the Docket Sheet
indicates that the Superior Court ordered the DeKalb County Sheriff to transport Adan to DeKalb
County from Central State Hospital.
       20
         We take judicial notice of the fact that under Georgia law the Department of Human
Resources was to report periodically to the Superior Court on Adan’s condition—whether there
was a substantial probability that he would attain competency in the foreseeable future.
O.C.G.A. § 17-7-130(b) (2000).
       21
         Georgia law provided that a defendant found incompetent to stand trial could be civilly
committed or discharged into the custody of law enforcement. Id. § 17-7-130(c), (e). The
Superior Court Docket Sheet does not indicate whether Adan was civilly committed following
the competency hearing on April 2, 2002. Following the June 2004, hearing, however, the court
ordered Adan civilly committed to the custody of the Department of Human Resources pursuant
to Chapter 3 of Title 37 of the Georgia Code.
       22
          This order was made by a different judge, who had been elected in 2004 and replaced
the original judge for the remainder of Adan’s case. The Superior Court Docket Sheet has an
entry, dated November 28, 2006, stating that Adan was declared incompetent to stand trial.
                                               9
               Case: 13-11250       Date Filed: 04/23/2014      Page: 10 of 36


                                              B.

       On February 20, 2008, a forensic psychologist at the Department of Human

Resources concluded that Adan had become competent to stand trial. The Superior

Court therefore ordered Adan returned to Decatur, and on February 29, he was

again booked into the DeKalb County Jail. He was assigned to a bed in 3A. On

March 3, the Superior Court entered an order directing the DeKalb County Sheriff

to hold Adan until further order of the court. Adan’s Inmate Record has an entry

dated March 3, indicating that he was to be pharmaceutically medicated. The

Inmate Record reveals that after his assignment to 3A on February 29, he was

moved about the Jail—to and from 3SW and 3A or 7NE—as follows.23

       On March 5, Adan was moved from 3A to 3SW pod 600. On March 17, he

was moved from 3SW pod 600 to 3SW pod 100. On March 18, he was moved

from 3SW pod 100 to 3A. On March 21, he was moved from 3A to 3SW pod 100.

Ten days later, Adan was returned to 3A for observation. 24



       23
          The record before the District Court, which includes the Jail’s Classification
Movement Sheet records and Adan’s Inmate Record, indicates that MHM recommended all of
the relocations described in the text—say from 3A to 3SW or from 3SW to and from 7NE. The
Classification Movement Sheet indicates the number of the cell Adan occupied if he was moved
to a pod in 3SW.
       24
          The Docket Sheet indicates that on April 22, 2008, the Superior Court held a non-jury
hearing in a civil matter and on May 5 held a pretrial hearing in Adan’s murder case. The
Docket Sheet is silent as to the substance of these hearings.


                                              10
             Case: 13-11250      Date Filed: 04/23/2014    Page: 11 of 36


       On May 25, Adan was transferred from 3A to 3SW pod 100. Three days

later, on May 28, he was moved from 3SW pod 100 to 7NE because of a behavior

problem. On June 26, he was returned to 3SW pod 100. The next day, he was

transferred from 3SW to 7NE. On July 24, he was moved from 7NE to 3SW pod

100.

       On August 28, the Superior Court ordered that Adan be psychologically

evaluated. The next day, August 29, he was involved in a physical altercation with

two other inmates, apparently over one of the other inmates defecating and

urinating in a dayroom sink in pod 100.

       On September 9, the Superior Court held a pretrial hearing. Although the

Docket Sheet is silent as to what transpired at that hearing, we infer that it

concerned Adan’s competency to stand trial. On October 24, a psychologist with

the Georgia Department of Human Resources at Georgia Regional Hospital

determined that Adan was not competent to stand trial.

       On November 2, Adan was moved to 3A and placed on suicide watch. The

suicide watch was discontinued the next day, though he remained in 3A. On

November 6, Adan was transferred from 3A to 3SW pod 400. Four days later, he

was relocated to 3SW pod 200 and placed on precautionary suicide watch. On

November 12, he was transferred from 3SW pod 200 to 3SW pod 600. On

November 27, he was transferred from there to 3A and placed on suicide watch.
                                          11
                 Case: 13-11250      Date Filed: 04/23/2014       Page: 12 of 36


On December 1, he was moved back to 3SW pod 600, and on December 2 from

pod 600 to 3SW pod 200.

       On December 12, 2008 the Superior Court entered an order finding Adan

incompetent to stand trial. The court determined “by clear and convincing

evidence that [Adan] . . . remains mentally ill and a danger to others,” and ordered

that he be civilly committed to receive involuntary inpatient treatment. 25 This

order was not transmitted to the DeKalb County Sheriff’s Office or to MHM until

after Adan killed Cook.

                                                C.

       On January 6, two detention officers, Corporal Edward Mayo and Officer

Royzell Lampkin, moved Adan from 3SW pod 200 to 3SW pod 600, where he was

assigned to cell 610. 26 Before they arrived at cell 610, Adan asked to use the

telephone. The officers denied his request because the Jail was going into

“lockdown.”27 Adan responded to this denial by refusing to enter cell 610; he

entered cell 613 instead. Godfrey Cook, who had been booked on December 5,

2008, on charges of possession of cocaine, and had been assigned to one of the two


       25
       Order Finding the Defendant Incompetent To Stand Trial and Order of Civil
Commitment, Georgia v. Adan, No. 01-CR-5128, at 1 (Ga. Super. Ct. Dec. 11, 2008).
       26
            See supra note 23.
       27
          The record does not indicate the reason for the lockdown, but it appears that this
particular lockdown was a regularly scheduled occurrence at 2:00 pm.

                                                12
               Case: 13-11250      Date Filed: 04/23/2014      Page: 13 of 36


beds in cell 613, was in the cell when Adan entered it. At this point, Corporal

Mayo went to the central tower, joining Corporal Jermaine Cooper, who was on

duty, and Officer Lampkin conducted a walk-through inspection of 3SW28 and

then left the floor. 29

       At approximately 2:50 p.m., within thirty minutes after he entered cell 613,

Adan broke the sprinkler, setting off an alarm and flooding pod 600. Thomas

Gowdy, who was off-duty at the time, 30 went to the central tower and remained

there to allow Corporals Mayo and Cooper and Officer Lampkin, who had returned

to the floor, to respond to the alarm and enter the pod. Corporal Mayo and Officer

Lampkin went to cell 613. They found Cook face-down on floor and Adan

standing in the back of the cell. They removed Adan from the cell and called for

assistance. Cook was transported to Grady Hospital in Atlanta, where he was

pronounced dead.




       28
         That day, January 6, Corporal Mayo was training Officer Lampkin in 3SW security
procedures.
       29
          Neither Mayo nor Lampkin informed MHM staff or the classification officer on duty
that Adan had refused to enter 610 or that he had entered Cook’s cell.
       30
         Shortly before the sprinkler alarm went off, Corporal Gowdy had gone to the central
tower looking to Corporal Mayo, who was about to go off-duty, to give him a ride home.

                                              13
                 Case: 13-11250       Date Filed: 04/23/2014       Page: 14 of 36


                                                 D.

       After Cook’s death, an investigator in the Office of Professional Standards, a

unit of the DeKalb County Sheriff’s Office, conducted an investigation and issued

a report. The report concluded that Corporal Mayo and Officer Lampkin, in not

notifying MHM and the classification officer on duty that Adan had entered cell

613, violated Jail policy. 31 The report noted that inmates in 3SW were routinely

relocated to cells other than the ones to which they were assigned, although some

detention officers disputed that the practice was routine. In addition, the report

included the statement of an inmate who was in the cell next to 613 when the

killing occurred. He said that he hit his in-cell call button, but Corporal Mayo,

whom he could see in the central tower, disengaged the call-button indicator

light.32 The investigator filed one charge of neglect of duty against Corporal Mayo

for placing Adan in cell 613 without notifying a supervisor, two charges of neglect

of duty for improperly training Officer Lampkin on reclassification procedures in

3SW, and one charge of neglect of duty against Officer Lampkin for failing to

follow written policy requiring inmates be reclassified if they move to another cell.




       31
         The report also stated that Officer Lampkin violated Jail policy by failing to check
Adan’s armband before allowing him to enter cell 613.
       32
            The inmate said that Mayo was talking on his cell phone at the time.

                                                 14
               Case: 13-11250        Date Filed: 04/23/2014       Page: 15 of 36


                                                III.

       On August 18, 2010, Nadine Keith, as administrator for the estate of

Godfrey Cook, and Cook’s adult children, Gary Maddox and Willetta Gray,

brought this action for damages. Her four-count amended complaint, filed on

April 20, 2012, is the charging pleading before us in this appeal. It names as

defendants DeKalb County, DeKalb County Sheriff Thomas E. Brown, and four

officers at the Jail: Corporals Mayo, Cooper, and Gowdy, and Officer Lampkin. 33

All were sued in their official as well as individual capacities. 34

       Count One of the amended complaint is brought against the Sheriff and the

four officers pursuant to 42 U.S.C. § 1983 and alleges that they were deliberately

indifferent to a substantial risk of harm to Cook, thus violating his Eighth and

Fourteenth Amendment rights.35 Summarized, the Count One allegations are: (1)



       33
          On March 30, 2012, the Sheriff, Mayo, Gowdy, and Lampkin filed a motion for
summary judgment. Cooper did not join in the motion because Keith had not perfected service
of process on Cooper. Keith filed the amended complaint on April 20, 2012, with the consent of
these defendants.
       34
           In her initial complaint, Keith sued (in addition to DeKalb County, the Sheriff and the
four Jail officers) the DeKalb County District Attorney’s Office, the former District Attorney,
Gwen Fleming, and two of her office’s employees, Robert Statham and Zita Chatman. On
October 20, 2010, the District Court granted the motions to dismiss filed by the District
Attorney’s Office, Fleming, Stratham, and Chatman pursuant to Fed. R. Civ. P. 12(b)(6).
       We note that neither the initial complaint nor the amended complaint named as
defendants MHM or any member of its staff at the Jail.
       35
         Because Cook was a pretrial detainee who had not been convicted of the crime with
which he was charged, the Eighth Amendment does not apply. See Tittle v. Jefferson Cnty.
                                                15
               Case: 13-11250       Date Filed: 04/23/2014       Page: 16 of 36


Sheriff Brown failed to adequately supervise pretrial detainees housed in the Jail;

(2) Sheriff Brown failed to follow Jail policies regarding the relocation of inmates

and thus created an increased likelihood of violence; (3) Sheriff Brown failed to

properly train and supervise the detention officers working in the 3SW pods

housing inmates with mental health problems; (4) the Sheriff and the four officers

failed to properly train the detention officers; (5) they allowed inmates to be placed

in two-bed cells, which increased the likelihood of inmate-on-inmate violence; and




Comm’n, 10 F.3d 1535, 1546 (11th Cir. 1994) (en banc) (“It is well settled that the Eighth
Amendment prohibitions against cruel and unusual punishment do not apply to pretrial
detainees.” (citing Ingraham v. Wright, 430 U.S. 651, 671 n.40, 97 S. Ct. 1401, 1412 n.40, 51 L.
Ed. 2d 711 (1977)). Instead, Keith’s claim is properly analyzed under the Substantive Due
Process Clause of the Fourteenth Amendment. See Cagle v. Sutherland, 334 F.3d 980, 985 (11th
Cir. 2003) (per curiam) (“Because [the plaintiff] was a pretrial detainee, his section 1983 claims
are based on the due process clause of the Fourteenth Amendment.”); Lolli v. Cnty. of Orange,
351 F.3d 410, 418–19 (9th Cir. 2003) (noting that deliberate indifference claims, “when brought
by a detainee . . . , are analyzed under the substantive due process clause of the Fourteenth
Amendment.”); cf. Ray v. Foltz, 370 F.3d 1079, 1082 (11th Cir. 2004) (explaining that “foster
children have a liberty interest, pursuant to the substantive due process clause of the fourteenth
amendment,” in being free from a foster home’s deliberate indifference to a substantial risk of
serious harm).
         However, “the due process rights of a [pretrial detainee] are at least as great as the
Eighth Amendment protections available to a convicted prisoner.” City of Revere v. Mass. Gen.
Hosp., 463 U.S. 239, 244, 103 S. Ct. 2979, 2983, 77 L. Ed. 2d 605 (1983). Thus, “the standard
for providing basic human needs to those incarcerated or in detention is the same under both the
Eighth and Fourteenth Amendments,” Marsh v. Butler Cnty., Ala., 268 F.3d 1014, 1024 n.5
(11th Cir. 2001) (en banc), and “it makes no difference whether [Cook] was a pretrial detainee or
a convicted prisoner because ‘the applicable standard is the same, so decisional law involving
prison inmates applies equally to cases involving . . . pretrial detainees.’” Bozeman v. Orum,
422 F.3d 1265, 1271 (11th Cir. 2005) (quoting Cottrell v. Caldwell, 85 F.3d 1480, 1490 (11th
Cir.1996)).

                                               16
                 Case: 13-11250        Date Filed: 04/23/2014        Page: 17 of 36


(6) they engaged in unspecified conduct that created a substantial risk of serious

harm to Cook. Record, no. 94, at 21–24.

       Count Two incorporates the previous 177 paragraphs of the amended

complaint, including Count One, and seeks judgment against the Sheriff under

O.C.G.A. § 15-16-2436 for the “misconduct of guards, sheriff’s deputies, and jailers

under his supervision,” and for “fail[ing] to exercise ordinary care and diligence to

prevent the conditions and acts . . . which proximately cause the injuries to

Plaintiff’s decedent.” Record, no. 94, at 25. 37 Count Three incorporates the

previous 182 paragraphs of the amended complaint, including Counts One and

Two, and seeks damages against all defendants under the Georgia Wrongful Death




       36
            Section 15-16-24 of the Georgia Code states, in pertinent part:
       Sheriffs are liable for the misconduct of their jailers . . . and persons injured by a
       jailer have the . . . option in bringing an action on the jailer’s bond . . . , provided
       that the sheriff shall not be liable for such misconduct and no claim or cause of
       action against the sheriff for such misconduct shall exist unless one of the
       following conditions exists:
       (1) The sheriff personally benefited financially from the act complained of;
       (2) The sheriff was personally aware of and had actual knowledge of the act
       complained of and had actual knowledge that the act was illegal, was contrary to
       law, or was the breach of a duty imposed by law and either acted to cause or
       failed to prevent the act complained of; or
       (3) The sheriff failed to exercise ordinary care and diligence to prevent the
       condition or act which proximately caused the injury complained of.
       37
           In incorporating the allegations of Count One, Count Two, in addition to seeking relief
against the Sheriff under O.C.G.A. § 15-16-24, actually sought § 51-4-5 relief against the four
officers as well as the Sheriff.

                                                  17
                Case: 13-11250       Date Filed: 04/23/2014        Page: 18 of 36


Act, O.C.G.A. § 51-4-5, 38 “by reason of the facts stated above and conduct of

Defendants.” Record, no. 94, at 26. Court Four incorporates the previous 186

paragraphs of the complaint, including Counts One through Three, and seeks

punitive damages against all defendants for the conduct alleged in those counts and

the “callous disregard by Defendants for Plaintiff’s decedent’s federally protected

rights, secured under the Eighth and Fourteenth Amendments.” Record, no. 94, at

26–27.39




       38
            The Wrongful Death Act states:
       (a) When there is no person entitled to bring an action for the wrongful death of a
       decedent under Code Section 51-4-2 or 51-4-4, the administrator or executor of
       the decedent may bring an action for and may recover and hold the amount
       recovered for the benefit of the next of kin. In any such case the amount of the
       recovery shall be the full value of the life of the decedent.

       (b) When death of a human being results from a crime or from criminal or other
       negligence, the personal representative of the deceased person shall be entitled to
       recover for the funeral, medical, and other necessary expenses resulting from the
       injury and death of the deceased person.
O.C.G.A. § 51-4-5.
       39
          The complaint, through its incorporation into successive counts all preceding
allegations and counts, is a quintessential “shotgun” pleading—the sort of pleading we have been
roundly condemning for 30 years. See, e.g., Davis v. Coca-Cola Bottling Co., 516 F.3d 955, 979
(11th Cir. 2008) (“[T]his court has been roundly, repeatedly, and consistently condemning
[shotgun pleadings] for years, long before this lawsuit was filed.”); Pelletier v. Zweifel, 921 F.2d
1465 (11th Cir. 1991); Fullman v. Graddick, 739 F.2d 553 (11th Cir. 1984). By the time a reader
of the pleading gets to the final count, it is exceedingly difficult, if not impossible, to know
which allegations pertain to that count (according to its label), to separate the wheat from the
chaff. Put plainly, shotgun pleadings unnecessarily tax the time and resources of the District
Court as well as the Court of Appeals.

                                                18
              Case: 13-11250      Date Filed: 04/23/2014      Page: 19 of 36


       The defendants answered Keith’s original complaint, but not the amended

complaint. Instead of using the amended complaint and answers to shape the

issues to be litigated, the parties used their submissions to the District Court in

support of and in opposition to the motion for summary judgment filed by the

Sheriff, Mayo, Gowdy, and Lampkin on March 30, 2012, as the vehicles for

presenting their claims and defenses.40

       On February 21, 2013, the District Court ruled on the motion for summary

judgment the Sheriff, Mayo, Gowdy, and Lampkin had filed on March 30, 2012.

The court also dismissed from the case on the parties’ stipulation the claims against

DeKalb County and the claims brought against the Sheriff, Mayo, Gowdy, and

Lampkin in their official capacities.

       In addressing the motion for summary judgment, the court focused its

analysis on whether the movants were entitled to prevail on Count One based on

the defense of qualified immunity, Counts Two and Three based on the defense of

official immunity, and Count Four on the ground that the record did not support an




       40
          The parties’ submissions were based on the discovery in the case, which began on
November 20, 2010, and was scheduled to last nine months. The District Court extended
discovery, however, and it closed March 1, 2011. After discovery was completed, on March 30,
2012, the defendants moved for summary judgment on all counts.

                                             19
               Case: 13-11250       Date Filed: 04/23/2014        Page: 20 of 36


award of punitive damages on Counts One, Two, or Three.41 The court held that

Mayo, Gowdy, and Lampkin, but not the Sheriff, were entitled to summary

judgment on the Count One claims because Keith failed to show that they were

subjectively aware of a substantial risk of serious harm to inmates in 3SW and that

they recklessly disregarded a substantial risk of serious harm to Cook.42 The court

denied the Sheriff summary judgment on Count One and denied all defendants

summary judgment on Counts Two and Three, finding that issues of fact on the

official immunity defense precluded summary judgment. As for Count Four, the

court denied the Sheriff summary judgment on the claims for punitive damages on

Counts One, Two, and Three, and denied Mayo, Gowdy, and Lampkin summary

judgment on the claims for punitive damages on Counts Two and Three.43

       Sheriff Brown now appeals, challenging the District Court’s decision

rejecting his defense of qualified immunity with respect to Count One’s claim for

damages under § 1983.




       41
           The District Court’s February 21, 2013 order, as it relates to the claims of Counts One
through Four, does not refer to Counts One, Two, Three, or Four. Rather than refer to any of the
counts of the amended complaint, the order simply deals with the facts and legal authorities set
out in the parties’ submissions on the motion for summary judgment.
       42
        The Court therefore gave Mayo, Gowdy, and Lampkin summary judgment on the
Count Four claim for punitive damages with respect to the Count One claims against them.
       43
         On April 17, 2013, the District Court dismissed without prejudice all claims against
Cooper because Keith had failed to serve him with process. See supra note 33.

                                                20
             Case: 13-11250     Date Filed: 04/23/2014    Page: 21 of 36


                                         IV.

      “[A] district court’s denial of a claim of qualified immunity, to the extent

that it turns on an issue of law, is an appealable ‘final decision’ within the meaning

of 28 U.S.C. § 1291 notwithstanding the absence of a final judgment.” Mitchell v.

Forsyth, 472 U.S. 511, 530, 105 S. Ct. 2806, 2817, 86 L. Ed. 2d 411 (1985). When

reviewing a district court’s denial of summary judgment, we exercise de novo

review. Fils v. City of Aventura, 647 F.3d 1272, 1287 (11th Cir. 2011). Summary

judgment is appropriate where the moving party—here Sheriff Brown—“shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). In reviewing the material

facts, we draw all inferences in favor of the nonmoving party—here Keith. Fils,
647 F.3d at 1287.

                                          A.

      The first two of Keith’s claims against Sheriff Brown—that he failed to

supervise detainees and that the Jail’s policies regarding the movement of inmates

created a substantial risk of harm to Cook—implicate the same rule: “A prison

official’s deliberate indifference to a known, substantial risk of serious harm to an

inmate violates the [Fourteenth] Amendment.” Marsh v. Butler Cnty., Ala., 268




                                          21
               Case: 13-11250        Date Filed: 04/23/2014        Page: 22 of 36
F.3d 1014, 1028 (11th Cir. 2001) (en banc). 44 Whether a risk of harm is substantial

is an objective inquiry. See id. at 1028–29. “Deliberate indifference requires the

following: ‘(1) subjective knowledge of a risk of serious harm; (2) disregard of that

risk; (3) by conduct that is more than gross negligence.’” Franklin v. Curry, 738
F.3d 1246, 1250 (11th Cir. 2013) (quoting Goodman v. Kimbrough, 718 F.3d
1325, 1331–32 (11th Cir.2013)). “[O]nce it is established that the official is aware

of this substantial risk, the official must react to this risk in an objectively

unreasonable manner.” Marsh, 268 F.3d at 1029.

       However, “[i]t is well established in this Circuit that supervisory officials are

not liable under § 1983 for the unconstitutional acts of their subordinates on the

basis of respondeat superior or vicarious liability.” Cottone v. Jenne, 326 F.3d
44
          Marsh involved a convicted prisoner and a pretrial detainee who sought relief for an
alleged deprivation of their rights protected by the Eighth and Fourteenth Amendments. As the
en banc court recognized and as is stated in note 35, supra, pretrial detainees are protected by
Fourteenth Amendment’s Due Process Clause, not the Eighth Amendment. In Marsh, after
noting that the substantive legal standard for a pretrial detainee challenging the conditions of his
confinement under the Fourteenth Amendment is nearly identical to the standard applied to a
convicted prisoner’s challenge under the Eighth Amendment, the court applied the same standard
to both plaintiffs and “refer[red] to the Amendments interchangeably, most often referring to the
Eighth.” Marsh, 268 F.3d at 1024 n.5.
        It appears, however, that the our decision in Marsh to use the Eighth and Fourteenth
Amendments interchangeably has spurred further confusion, as pretrial detainees continue to
challenge the conditions of their confinement under the incorrect amendment. We therefore refer
only to the Fourteenth Amendment in analyzing Keith’s claims. The statement quoted above
includes the alteration it does—replacing Eighth with Fourteenth—in hopes that future pretrial
detainees will rely on the correct amendment when challenging the conditions of their
confinement.

                                                22
             Case: 13-11250     Date Filed: 04/23/2014    Page: 23 of 36


1352, 1360 (11th Cir. 2003) (internal quotation marks omitted). Instead, to hold a

supervisor liable a plaintiff must show that the supervisor either directly

participated in the unconstitutional conduct or that a causal connection exists

between the supervisor’s actions and the alleged constitutional violation. Id.

      The necessary causal connection can be established when a history of
      widespread abuse puts the responsible supervisor on notice of the need to
      correct the alleged deprivation, and he fails to do so. Alternatively, the
      causal connection may be established when a supervisor’s custom or policy
      . . . result[s] in deliberate indifference to constitutional rights or when facts
      support an inference that the supervisor directed the subordinates to act
      unlawfully or knew that the subordinates would act unlawfully and failed to
      stop them from doing so.

Id. (internal quotation marks omitted) (citations omitted). “The deprivations that

constitute widespread abuse sufficient to notify the supervising official must be

obvious, flagrant, rampant and of continued duration, rather than isolated

occurrences.” Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999) (internal

quotation mark omitted). In short, “the standard by which a supervisor is held

liable in [his] individual capacity for the actions of a subordinate is extremely

rigorous.” Cottone, 326 F.3d at 1360 (alteration in original) (internal quotation

marks omitted).

      It is not enough, however, for Keith to demonstrate that a genuine issue of

fact exists on the merits of her claim. She must also overcome Sheriff Brown’s

assertion of qualified immunity by proving (1) that Sheriff Brown violated Keith’s

                                          23
               Case: 13-11250        Date Filed: 04/23/2014        Page: 24 of 36


federal constitutional right, and (2) that the constitutional right was “clearly

established” at the time Sheriff Brown acted. Pearson v. Callahan, 555 U.S. 223,

232, 129 S. Ct. 808, 815–16, 172 L. Ed. 2d 565 (2009). 45 The qualified immunity

inquiry can begin with either step, neither is antecedent to the other. Id. at 236,

129 S. Ct. at 818. “The relevant, dispositive inquiry in determining whether a right

is clearly established is whether it would be clear to a reasonable [state official]

that his conduct was unlawful in the situation he confronted.” Loftus v. Clark-

Moore, 690 F.3d 1200, 1204 (11th Cir. 2012) (alteration in original) (internal

quotation marks omitted).

       Turning to the matter at hand, in order to prove that Sheriff Brown violated

Cook’s constitutional rights, Keith must show that the Sheriff Brown had

subjective knowledge of a risk of serious harm to Cook and that he recklessly

disregarded that risk. See Goodman, 718 F.3d at 1331–32. Keith does not allege

that Sheriff Brown personally participated in the alleged constitutional violations.

Therefore, if Sheriff Brown is to be held liable, he must have failed to correct a




       45
           As a threshold matter, a defendant must demonstrate that he was acting within the
scope his discretionary authority at the time of the alleged constitutional violation. Loftus v.
Clark-Moore, 690 F.3d 1200, 1204 (11th Cir. 2012). Once the defendant does so, the burden
shifts to the plaintiff to demonstrate that the defendant violated a clearly established
constitutional right. Id. There is no question Sheriff Brown was acting in the scope of his
discretionary authority; thus the burden is Keith’s to shoulder.

                                                24
               Case: 13-11250        Date Filed: 04/23/2014        Page: 25 of 36


widespread pattern of constitutional violations or he must adopted a custom or

policy that deprived Cook of his constitutional rights. Cottone, 326 F.3d at 1360.46

       We start by squeezing down Keith’s claim. Keith cites seventeen factors,

which, she argues, establish that the DeKalb County Jail presented a substantial

risk of serious harm to inmates. 47 However, of those seventeen factors, only a few

can be traced to Sheriff Brown. That is, Keith has failed to demonstrate that

Sheriff Brown was subjectively aware of many of the factors, and that he

consciously disregarded a substantial risk of serious harm. Many of these factors

are, therefore, irrelevant to our analysis of Sheriff Brown’s conduct.




       46
          Keith does not allege that Sheriff Brown directed his subordinates to act unlawfully or
that he knew that his subordinates would act unlawfully and that he failed to stop them from
doing so.
       47
           The alleged factors are: (1) failure to supervise inmates, (2) failure to adhere to Jail
policy regarding control inmate movement within 3SW, including inadequate training, (3) failure
to segregate convicted inmates from pretrial inmates, (4) failure to segregate mental health
inmates with violent history from those with nonviolent histories, (5) failure to separate mental
health inmates charged with violent crimes from nonviolent crimes, (6) adhering to de facto
policies that conflict with written Jail policies, (7) detention officers leaving their post
unattended for personal reasons, (8) tower officers distracted and using cell phones, (9) allowing
untrained officers to make professional mental health judgments regarding potential mental
health changes in diagnosed mental health inmates, (10) allowing mental health inmates with
violent histories to determine which cells they would be housed, (11) failure to perform weekly
inspections of Jail to ensure policies were followed, (12) failure to consistently discipline mental
health inmates when they are involved in physical altercations, (13) the fact that the inside of
prison cells are out of earshot and eyesight of housing tower, (14) training detention officers in a
manner contrary to written policies, (15) failure to respond to in-cell call buttons, (16) failure to
alert mental health professionals through referral process, and (17) failure to formally document
and report all instances of inmate-on-inmate assault.

                                                 25
               Case: 13-11250        Date Filed: 04/23/2014       Page: 26 of 36


       For example, Keith cites the fact that Corporal Mayo was using his personal

cell phone at the time Adan attacked Cook. But the evidence shows that at the

time of Cook’s death, Sheriff Brown had instituted a policy banning cell phone use

by employees within the Jail. While Corporal Mayo may have acted contrary to

the Jail policy, Keith presents no evidence that this was a widespread problem or

that Sheriff Brown was aware that employees routinely violated the policy and that

he failed to correct the problem. Cf. Goebert v. Lee Cnty., 510 F.3d 1312, 1332

(11th Cir. 2007) (“Our decisions establish that supervisory liability for deliberate

indifference based on the implementation of a facially constitutional policy

requires the plaintiff to show that the defendant had actual or constructive notice of

a flagrant, persistent pattern of violations.”). By not showing that Sheriff Brown

was subjectively aware of this factor, Keith fails to establish the factor’s relevance

to her deliberate indifference claim. 48



       48
           Similar stories can be told for the allegations that Corporal Mayo disengaged another
inmate’s in-cell call button indicator in violation of policy, that detention officers were trained
contrary to written Jail policy, that detention officers failed to document every instance of
inmate-on-inmate violence, that detention officers failed to discipline inmates involved in
violence at the Jail, that detention officers left the floor for personal reasons, that detention
officers failed to routinely make referrals to MHM professionals, that detention officers ignored
in-cell call alerts, and that supervisors failed to conduct weekly inspections of the Jail. Sheriff
Brown or his subordinates had issued policies with respect to all of these factors; the policies
were not uniformly adhered to. These are incidents of subordinates failing to follow the written
policy directives of Sheriff Brown, but, as stated previously, supervisors cannot be held liable
under § 1983 on a theory of vicarious liability. Cottone, 326 F.3d at 1360. In all of these
instances, Keith fails to present evidence that Sheriff Brown “had actual or constructive notice of
                                                26
                Case: 13-11250        Date Filed: 04/23/2014        Page: 27 of 36


       Distilled to its essence, Keith’s main allegation is that Sheriff Brown created

a substantial risk of harm by relying on MHM staff’s determination—that an

inmate did not pose a substantial risk of harm to other inmates—in housing the

inmate. Of course, Keith does not overtly make this claim; to do so would reveal

that Keith’s actual complaint is with MHM staff’s independent (and, in retrospect,

possibly mistaken) determination that Adan did not pose a risk of harm to other

inmates. Instead, Keith argues that Sheriff Brown created a substantial risk of

serious harm by “failing” to segregate mental health inmates with violent histories

from those with nonviolent histories and by “failing” to separate mental health

inmates charged with a violent crime from those charged with a nonviolent

crime. 49 In effect, Keith aims to hold Sheriff Brown liable for not disregarding the

expert medical opinions of MHM staff. That is, because MHM staff could

mistakenly determine that a mental health inmate does not pose a risk of harm to




a flagrant, persistent pattern of violations” of the Jail’s written policies. Goebert, 510 F.3d at
1332. At most, and as the District Court found, these are negligent acts by subordinates.
Therefore, these factors are irrelevant to our determination of whether Sheriff Brown is liable
under § 1983.
       49
          Keith also argues that the Jail created a substantial risk of serious harm by failing to
separate convicted inmates from pretrial inmates. This fact is irrelevant to the present appeal
because both Cook and Adan were pretrial inmates.

                                                 27
               Case: 13-11250        Date Filed: 04/23/2014        Page: 28 of 36


other inmates when in fact he does, Sheriff Brown must take affirmative steps to

avoid the mistake.50

       Keith’s theory of liability does not square with the law. Simply put, the law

does not require that Sheriff Brown ignore the determination and recommendation

of MHM staff. A sheriff cannot be held liable for failing to segregate mental

health inmates whom trained medical personnel have concluded do not present a

risk of harm to themselves or others. 51 Moreover, even if we assume that Sheriff

Brown violated Cook’s constitutional rights, Keith has not demonstrated that it is

“clearly established” that a sheriff has a constitutional obligation to disregard the

medical expertise of the very contractors he has hired to ensure that the inmates’

mental health is tended to. Cf. Hope v. Pelzer, 536 U.S. 730, 739, 122 S. Ct. 2508,

2515, 153 L. Ed. 2d 666 (2002) (“For a constitutional right to be clearly

established, its contours must be sufficiently clear . . . . that in the light of pre-

existing law the unlawfulness [of an official’s actions] must be apparent.”)




       50
           One wonders whether Keith would advocate for a policy of locking all mental health
pretrial inmates in individual cells, regardless of MHM’s determination. That would seem to be
the only method of ensuring that mental health inmates do not injure each other.
       51
          One could imagine a scenario in which medical staff is recklessly incompetent or
consistently misdiagnoses inmates, such that a sheriff’s reliance on such evaluations might
constitute deliberate indifference of a substantial risk of serious harm. However, that is not this
case. Keith has not alleged, and there is no evidence to suggest, that MHM was recklessly
incompetent or consistently misdiagnosing mental health inmates at the Jail.

                                                 28
                Case: 13-11250        Date Filed: 04/23/2014         Page: 29 of 36


(citation omitted) (internal quotation marks omitted). The reason Keith has failed

to present case law supporting her argument is because there is none.

       Keith also faults Sheriff Brown for the Jail’s policy of allowing detention

officers to relocate mental health inmates to different cells within the same pod,

citing evidence that since at least 2004, detention officers were trained to disregard

the policy of reporting cell relocations to classification officers. However, Jail

policy requiring detention officers to alert MHM staff or classification officers

remained in effect, and Keith does not present evidence that Sheriff Brown was

subjectively aware that the policy was disregarded on a widespread basis. 52

       Keith argues that Jenkins v. DeKalb County, Ga., 528 F. Supp. 2d 1329

(N.D. Ga. 2007), aff’d 307 F. App’x 390 (11th Cir. 2009), demonstrates that

Sheriff Brown was on notice that the Jail and practices within the Jail posed a

substantial risk of serious harm to inmates. Jenkins involved facts similar to those

in this case. In July 2004, a pretrial inmate at the DeKalb County Jail (Jenkins)

was killed by another inmate (Smith) when the two were placed in the same cell. 53

Id. at 1331–32. The killing occurred in 3SW pod 600, the same pod where Cook


       52
           In his deposition, Sheriff Brown acknowledged officers may not follow the policy in
every instance, but he stated that failing to report cell relocations violates policy and that officers
in violation could be disciplined for such actions.
       53
          Unlike the current case, in Jenkins, the roles were switched. Jenkins (the victim) was
arrested on two counts of aggravated assault, whereas Smith (the assailant) was detained for
possession of marijuana.

                                                  29
             Case: 13-11250      Date Filed: 04/23/2014    Page: 30 of 36


met his death. Jenkins was known to have a history of physical and verbal

outbursts, and the evidence demonstrated that Smith was involved in an

unprovoked assault within four hours of being taken to the Jail. Id. at 1331–32.

From the District Court’s opinion in Jenkins, we know Smith had attempted to

escape from the intake area, and “the screening nurse [at classification] made the

decision to assign Smith to housing pod 3SW where special needs inmates were

housed.” Id. at 1332. Smith had been assigned to a different cell, but “[f]or

reasons which are still unclear,” he ended up in the same cell as Jenkins. Id. The

Sheriff’s Office conducted an investigation into Jenkins’s death, as it did in Cook’s

case. The report concluded that “no evidence was obtained that suggested that

[Jail personnel] were negligent in the death of inmate Jenkins. . . . [A]ll of the

responding officers acted reasonably . . . . Therefore, [Jail personnel] are in

compliance with the rules and regulations and did not violate any policy.” Record,

no. 106-2, at 13 (Office of Professional Standards Report at 9 (2004)).

      Jenkins’s estate filed a § 1983 action against the county and named Sheriff

Brown as a defendant. As part of the litigation, Sheriff Brown was deposed and

admitted that “there are problems from time to time with [inmates] losing and

destroying their armbands.” Jenkins, 528 F. Supp. 2d at 1335 (quoting Brown’s

deposition). The District Court in Jenkins granted summary judgment in favor of

Sheriff Brown, concluding that the plaintiff failed to produce evidence that Sheriff
                                          30
               Case: 13-11250       Date Filed: 04/23/2014       Page: 31 of 36


Brown was on notice of a widespread practice of housing vulnerable inmates with

violent and assaultive inmates and because there was no evidence that he failed to

adequately train or supervise detention officers. Id. at 1335–36. The plaintiffs did

not appeal the District Court’s grant of summary judgment as to the Sheriff. 54

       Seizing on Jenkins, Keith argues that Sheriff Brown was aware of and

acquiesced to the substantial risk of serious harm to inmates that is created by

failing to segregate mental health inmates and by allowing detention officers to

move inmates in 3SW pod 600 to different cells in the pod. We disagree. Jenkins

demonstrates that in an isolated incident, the practice of moving an inmate with a

known propensity for violence to a cell different than the one listed on the inmate’s

armband and in which another known-to-be-violent inmate already resided, led to

the death of an inmate. This incident, while tragic, is not evidence of widespread

and flagrant abuse sufficient to alert Brown to a substantial risk of serious harm.

In fact, the Office of Professional Standards Report concluded that nobody at the

Jail, from medical staff to detention officers, acted negligently or violated Jail

policy. Therefore, it is difficult to conclude that Sheriff Brown was on notice of a

substantial risk of serious harm caused by deficient policies in the Jail.


       54
          The District Court had also granted summary judgment for the three detention officers
who were directly involved in the incident. Jenkins, 528 F. Supp. 2d at 1336–39. The plaintiffs
appealed this decision, and we affirmed the district court in an unpublished opinion. Jenkins v.
DeKalb Cnty., Ga., 307 F. App’x 390 (11th Cir. 2009).

                                               31
               Case: 13-11250       Date Filed: 04/23/2014       Page: 32 of 36


       Moreover, even if Jenkins were sufficient to put Sheriff Brown on notice, a

Jail policy permitting detention officers to move a mental health inmate to a

different cell, when trained medical personnel have determined that the inmate

does not pose a threat to others, does not violate clearly established constitutional

law. Cf. Sherrod v. Johnson, 667 F.3d 1359, 1363 (11th Cir. 2012) (“For the law

to be clearly established, the law must have earlier been developed in such a

concrete and factually defined context to make it obvious to all reasonable

government actors, in the defendant’s place, that ‘what he is doing’ violates federal

law.” (internal quotation marks omitted)). Keith fails to direct us to any case law

on point, and that is because none exists.55

                                               B.

       Keith’s alternative claim for relief—that Sheriff Brown failed to adequately

train the detention officers—implicates a different, albeit very similar, rule: under



       55
           Rather than respond directly to Sheriff Brown’s argument that there is no clearly
established law on the cell-assignment issue, Keith relies on precedent wherein this circuit
denied qualified immunity based on multiple factors, some of which mirror the seventeen factors
Keith cites in her brief. However, as discussed previously, many of the factors Keith cites
cannot be tied to Sheriff Brown and are therefore irrelevant. Cf. Cottone, 326 F.3d at 1355
(considering a Rule 12(b)(6) motion to dismiss based on qualified immunity and thus accepting
the complaint’s allegations as true); Marsh, 268 F.3d at 1023 (same); Hale v. Tallapoosa Cnty.,
50 F.3d 1579, 1583 (11th Cir. 1995) (denying a motion for summary judgment that raised a
qualified immunity defense where the sheriff testified that he was aware of the factors the
plaintiff alleged in support of his claim). Keith’s failure to meet Sheriff Brown’s argument that
there is no law squarely on-point is fatal to her argument that Sheriff Brown is not entitled to
qualified immunity.

                                               32
              Case: 13-11250    Date Filed: 04/23/2014    Page: 33 of 36


§ 1983, a supervisor can be held liable for failing to train his or her employees

“only where the failure to train amounts to deliberate indifference to the rights of

persons with whom the [officers] come into contact.” City of Canton, Ohio v.

Harris, 489 U.S. 378, 388, 109 S. Ct. 1197, 1204, 103 L. Ed. 2d 412 (1989); see

also Belcher v. City of Foley, Ala., 30 F.3d 1390, 1397 (11th Cir. 1994) (“A

supervisory official is not liable under section 1983 for an injury resulting from his

failure to train subordinates unless his failure to train amounts to deliberate

indifference to the rights of persons with whom the subordinates come into contact

and the failure has actually caused the injury of which the plaintiff complains.”

(internal quotation marks omitted)). Thus, a plaintiff alleging a constitutional

violation premised on a failure to train must demonstrate that the supervisor had

“actual or constructive notice that a particular omission in their training program

causes [his or her] employees to violate citizens’ constitutional rights,” and that

armed with that knowledge the supervisor chose to retain that training program.

Connick v. Thompson, ___ U.S. ___, ___, 131 S. Ct. 1350, 1360, 179 L. Ed. 2d
417 (2011).

      To establish that supervisor was on actual or constructive notice of the

deficiency of training, “[a] pattern of similar constitutional violations by untrained

employees is ordinarily necessary.” Id. (internal citations omitted). Here, Keith

does not allege, much less establish, a pattern of similar constitutional violations
                                          33
               Case: 13-11250        Date Filed: 04/23/2014        Page: 34 of 36


by untrained employees. The Jenkins incident did not provide the requisite notice

to Sheriff Brown that the training provided to detention officers was

constitutionally deficient. Cf. id.56 Even if we were to assume that Keith

established a pattern of constitutional violations, it is not clear how training

detention officers to follow the Jail policy regarding the movement of mental

health inmates would eliminate the constitutional problem. Cf. Am. Fed’n of

Labor & Cong. of Indus. Orgs. v. City of Miami, Fla., 637 F.3d 1178, 1189 (11th

Cir. 2011) (“[A] plaintiff must also demonstrate that constitutional violations were

likely to recur without training.”). As previously recounted, Cook and Adan were

in pod 600, a pod for mental health inmates whom MHM staff determined did not

pose a risk of harm to self or others. MHM staff members were responsible for

placing inmates in pod 600, and Dr. Brickhouse testified that the movement of

mental health inmates within a pod (i.e., from cell to cell) did not present a

problem from a mental health standpoint. Moreover, cells in 3SW pod 600 were




       56
           Although the Supreme Court has left open the possibility that a single incident may
prove sufficient to hold a supervisor liable for a failure to train, see City of Canton, Ohio v.
Harris, 489 U.S. 378, 390 n.10, 109 S. Ct. 1197, 1205 n.10, 103 L. Ed. 2d 412 (1989), we decline
to use this case as the vehicle for flushing out the Supreme Court’s hypothetical basis for § 1983
relief. In Canton, the Supreme Court hypothesized a police force that gives officers firearms but
fails to provide any training regarding the constitutional limitations on the use of deadly force,
concluding that the need to provide such training would be “so obvious” that the failure to do so
could amount to deliberate indifference. Id. It is not similarly obvious that the “failure to train”
at issue in this case amounts to deliberate indifference.

                                                34
             Case: 13-11250     Date Filed: 04/23/2014    Page: 35 of 36


equipped with two beds. Mental health inmates in that pod were likely to end up in

a cell with another inmate; no amount of training regarding the need to alert

classification officers to a cell change would change that fact. While there may

have been ways in which the Sheriff Brown could have improved the training of

officers, the deliberate indifference standard requires a showing of more than gross

negligence. See Canton, 489 U.S. at 388, 109 S. Ct. at 1204; see also Connick,

___ U.S. at ___, 131 S. Ct. at 1363 (“[Section 1983] does not provide plaintiffs or

courts carte blanche to micromanage local governments throughout the United

States.”).

       Finally, assuming that Keith has adequately established that Sheriff Brown

committed a constitutional violation by failing to train the detention officers at the

Jail, Keith has not established that Sheriff Brown violated clearly established law.

Because it was not clearly established that failing to segregate mental health

inmates violated Cook’s constitutional rights, Sheriff Brown’s “failure” to train

detention officers to segregate such inmates did not amount to a constitutional

violation. Cf. Loftus, 690 F.3d at 1204. Therefore, Sheriff Brown would be

entitled qualified immunity on that ground as well.

      As the Supreme Court has indicated, “[a] [supervisor’s] culpability for a

deprivation of rights is at its most tenuous where a claim turns on a failure to

train.” Connick, ___ U.S at ___, 131 S. Ct. at 1359. Keith’s claim that Sheriff
                                          35
             Case: 13-11250     Date Filed: 04/23/2014    Page: 36 of 36


Brown violated Cook’s constitutional rights by failing to adequately train detention

officers is especially tenuous because not only does she fail to demonstrate that

Sheriff Brown was on notice, she also fails to demonstrate how “better training”

would have prevented the incident leading to Cook’s death. Therefore, like her

claims discussed in subpart A, her failure to train claim must also fail.

                                          V.

      In conclusion, Keith has failed to demonstrate that Sheriff Brown violated

Cook’s constitutional rights. Sheriff Brown is therefore entitled to summary

judgment on her § 1983 claims. The District Court’s denial of Sheriff Brown’s

motion for summary judgment is, accordingly,

      REVERSED.




                                          36